Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 02/20/2020.
Claims 1-20 are currently pending in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoszek (US 20150165604 A1) in view of Ito et al. (US 20130062086 A1).
Regarding claim 8, Bartoszek discloses a power tool (100) comprising: 
a housing (Implicitly implied); 
an anvil (124) supported by the housing; 
a motor (102) positioned within the housing configured to drive the anvil (124); 
a hammer (122) mechanically coupled to the motor (102), the hammer configured to deliver impacts to the anvil (124); and 
a processor (202) configured to: 
determine a motor characteristic indicative of a speed of the motor [0033], 
set an acceleration threshold based on the motor characteristic [0038] and [0040], 
detect an impact based on a change in motor acceleration exceeding the acceleration threshold and generate an impact indication in response to detecting the impact [0006]-[0007], [0031], [0038], and [0040].
 Bartoszek is silent regarding a housing, the anvil supported by the housing and a motor positioned within the housing.
Ito in a related invention teaches a housing (2 and/or 21, Fig. 1), the anvil supported by the housing and a motor positioned within the housing ([0044]-[00447], See also Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tool of Bartoszek by providing a housing as taught by Ito. Doing so provides for a housing formed of resin material to house the motor and anvil.

Allowable Subject Matter
Claims 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-7 and 17-20
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, A power tool comprising: a housing; an anvil supported by the housing; a motor positioned within the housing configured to drive the anvil; a hammer mechanically coupled to the motor, the hammer configured to deliver impacts to the anvil; and a processor configured to: determine a motor characteristic indicative of a speed of the motor, when the motor characteristic indicates that the speed of the motor is below a speed threshold, employ an acceleration-based technique to detect a first impact based on a change in motor acceleration, and generate a first impact indication in response to detecting the first impact, and when the motor characteristic indicates that the speed exceeds the speed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731                          
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731